I agree that there is circumstantial evidence in the record from which a left turn by the bicycle could be inferred, based on the testimony of appellee's expert as to the angle of impact.  However, there is no evidence in the record upon which the jury could properly determine whether Mr. Shealy made a left turn signal or not.  As a result, I believe that portion of the trial court's instruction pertaining to the duty and failure to give a proper signal was error.  However, based on the other avenues available in the evidence to support the verdict in this case I do not believe prejudicial error can be demonstrated from this instruction alone. Accordingly, I concur in the judgment reached in the lead opinion.